Exhibit 10.2


FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT, dated as of March 28, 2018 (this “Agreement”), to the Credit
Agreement, dated as of November 21, 2017, among WYNDHAM WORLDWIDE CORPORATION
(the “Borrower”), the several lenders and letter of credit issuers from time to
time party thereto (collectively, the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent, and the other parties thereto (as heretofore and as may
hereafter be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


WHEREAS, the Borrower has requested that the Required Lenders consent to the
amendments of the Credit Agreement set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in reliance on the representations,
warranties and covenants herein contained, the parties hereto agree as follows:


SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth in this Agreement and the Credit Agreement:
1.1    New Definition of Amendment No. 1 Effective Date. Section 1 of the Credit
Agreement is hereby amended by inserting the following definition of “Amendment
No. 1 Effective Date” in the appropriate alphabetical order:
“Amendment No. 1 Effective Date” means March 28, 2018.


1.2    New Definition of Collateral. Section 1 of the Credit Agreement is hereby
amended by inserting the following definition of “Collateral” in the appropriate
alphabetical order:
“Collateral” means all of the “Collateral” or similar term referred to in the
Collateral Documents and all of the other property and assets that are or are
required under the terms of this Agreement to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties .
1.3        New Definition of Collateral Documents. Section 1 of the Credit
Agreement is hereby amended by inserting the following definition of “Collateral
Documents” in the appropriate alphabetical order:


“Collateral Documents” means, collectively, the security agreement, pledge
agreement or similar agreement, instruments or other documents delivered to the
Administrative Agent that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties hereunder.






    

--------------------------------------------------------------------------------





1.4    Definition of Consolidated Net Income. The definition of “Consolidated
Net Income” contained in Section 1 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (iii) of the proviso thereof
and replacing it with a comma (“,”), (ii) replacing the period at the end of
clause (iv) thereof with “ and” and (iii) inserting the following new clause (v)
at the end thereof immediately prior to the period (“.”) at the end thereof:
(v) any net charge, expense or loss with respect to (x) any disposed, abandoned,
divested and/or discontinued asset, property, operation or business (other than,
at the option of the Borrower, the Borrower’s European vacation rental business
pending the sale thereof) and/or (y) any disposal, abandonment, divestiture
and/or discontinuation of any asset, property, operation or business.
1.5        Definition of Fundamental Documents. The definition of “Fundamental
Documents” contained in Section 1 of the Credit Agreement is hereby amended by
inserting “, any Collateral Documents, any intercreditor agreement,” immediately
prior to the words “any Notes” in the first line thereof.
1.6    Definition of Hotels Spin-Off. The definition of “Hotels Spin-Off”
contained in Section 1 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Hotels Spin-Off” has the meaning assigned to the term “Parent Spin” in the LQ
Acquisition Agreement.
1.7    New Definition of Hotels Spinco. Section 1 of the Credit Agreement is
hereby amended by inserting the following definition of “Hotels Spinco” in the
appropriate alphabetical order:
“Hotels Spinco” has the meaning assigned to the term “Parent Spinco” in the LQ
Acquisition Agreement.
1.8    New Definition of Hotels Spin Indebtedness. Section 1 of the Credit
Agreement is hereby amended by inserting the following definition of “Hotels
Spin Indebtedness” in the appropriate alphabetical order:
“Hotels Spin Indebtedness” shall mean Indebtedness of Hotels Spinco and its
Subsidiaries in connection with the LQ Acquisition and/or the Hotels Spin-Off
and any Guaranty Obligations and contingent liabilities incurred or assumed in
connection therewith.
1.9    New Definition of LQ Acquisition. Section 1 of the Credit Agreement is
hereby amended by inserting the following definition of “LQ Acquisition” in the
appropriate alphabetical order:
“LQ Acquisition” means the merger of a wholly-owned Subsidiary of the Borrower,
with and into La Quinta Holdings Inc., a Delaware corporation, in accordance
with the LQ Acquisition Agreement, and all transactions related or ancillary
thereto.


2

--------------------------------------------------------------------------------







1.10    New Definition of LQ Acquisition Agreement. Section 1 of the Credit
Agreement is hereby amended by inserting the following definition of “LQ
Acquisition Agreement” in the appropriate alphabetical order:
“LQ Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
January 17, 2018, by and among the Borrower, WHG BB Sub, Inc. and La Quinta
Holdings Inc., as amended, restated, supplemented or otherwise modified from
time to time (but without giving effect to any amendment, restatement,
supplementation or modification that is materially adverse to the Lenders or the
Administrative Agent).


1.11    New Definition of Post-Spin Credit Facility. Section 1 of the Credit
Agreement is hereby amended by inserting the following definition of “Post-Spin
Credit Facility” in the appropriate alphabetical order:
“Post-Spin Credit Facility” means the credit facilities that may be obtained by
the Borrower at any time on or after the date of the Hotels Spin-Off in an
aggregate principal amount not less than (i) if at such time, the sale of the
Borrower’s European vacation rental business has been consummated, and the
Borrower has received the net cash proceeds from such sale, $1,000,000,000 or
(ii) otherwise, $1,500,000,000 (excluding, in each case, any Securitization
Indebtedness).  
 
1.12    New Definition of Secured Parties. Section 1 of the Credit Agreement is
hereby amended by inserting the following definition of “Secured Parties” in the
appropriate alphabetical order:
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
and each co-agent or sub-agent appointed by the Administrative Agent pursuant to
Article 8.
1.13    Mandatory Termination of Revolving Commitments. Section 2.14 of the
Credit Agreement is hereby amended by inserting the following new clause (i) at
the end thereof:


(i)    Immediately upon the earlier of (i) the incurrence or effectiveness of
any Post-Spin Credit Facility and (ii) the consummation of the Hotels Spin-Off,
the Revolving Commitments of all of the Lenders shall be automatically
terminated in their entirety.


1.14    Limitation on Indebtedness. Section 6.1 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (k) thereof,
(ii) replacing the period at the end of clause (l) thereof with “; and” and
(iii) inserting the following new clause (m) at the end thereof:


(m)    Hotels Spin Indebtedness.
1.15    Limitations on Liens. Section 6.3 of the Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of clause (i) thereof, (ii)
replacing the period at


3

--------------------------------------------------------------------------------





the end of clause (j) thereof with “; and” and (iii) inserting the following new
clause (k) at the end thereof:
(k)    Liens on property of Hotels Spinco and its Subsidiaries securing (i)
Hotels Spin Indebtedness and (ii) any Indebtedness for borrowed money of the
Borrower existing as of the Amendment No. 1 Effective Date, in each case to the
extent the Borrower has caused the Obligations to be, or will make effective a
provision pursuant to which the Obligations are, secured on an equal and ratable
(or prior) basis to the Hotels Spin Indebtedness, for so long as (x) the Hotels
Spin Indebtedness is secured and/or (y) Hotels Spinco is a Subsidiary of the
Borrower.
1.16    The Collateral Agent. Each of the Lenders party hereto hereby
irrevocably agrees, authorizes and directs that the Administrative Agent:
(a)    shall also act as the “collateral agent” under the Fundamental Documents,
and each of such Lenders and Issuing Lenders thereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
Issuing Lenders for purposes of acquiring, holding and enforcing any and all
Liens on Collateral to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto, and directs the
Administrative Agent to enter into each Collateral Document for the benefit of
the Lenders and the other Secured Parties and any related intercreditor
agreement reasonably satisfactory to the Administrative Agent. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 8.7 of the Credit Agreement for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of Article 8 of the Credit Agreement and Article 10 of the Credit
Agreement (including Sections 10.4 and 10.5 of the Credit Agreement, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Fundamental Documents) as if set forth in full herein with respect
thereto.
(b)    at its option and in its discretion, to release any Lien on any property
granted to or held by the Administrative Agent under any Fundamental Document
(i) upon termination of the Revolving Commitments and payment in full of all
Obligations at any time arising under or in respect of the Credit Agreement or
the other Fundamental Documents or the transactions contemplated thereby, (ii)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted by the
Credit Agreement (including, without limitation the release of any Lien on
property of Hotels Spinco and its Subsidiaries securing the Obligations
hereunder upon the consummation of the Hotels Spin-Off), (iii) if the
Obligations are no longer required to be secured pursuant to Section 6.3(k)
and/or (iv) if approved, authorized or ratified in writing in accordance with
Section 10.9 of the Credit Agreement. Upon request by the Administrative Agent
at any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release its interest in particular types or items of
property


4

--------------------------------------------------------------------------------





pursuant to this Section. The Administrative Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by the Borrower or any Subsidiary in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
SECTION 2.     Conditions to Effectiveness. This Agreement shall become
effective upon the date on which the Administrative Agent shall have received
counterparts of this Agreement duly executed and delivered by each of the
Borrower, the Administrative Agent and the Required Lenders. The parties hereto
agree that upon effectiveness this Agreement shall constitute a Fundamental
Document.
SECTION 3.     Representations and Warranties. The Borrower reaffirms and
restates the representations and warranties made by it in the Credit Agreement,
in each case, after giving effect to the amendments to the Credit Agreement
contemplated hereby, and all such representations and warranties are true and
correct in all material respects on the date of this Agreement with the same
force and effect as if made on such date (except to the extent (i) such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and (ii) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects after giving effect to such
qualification). The Borrower additionally represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
that no Default or Event of Default has occurred and is continuing.
SECTION 4.     Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby (whether or not this Agreement
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default or Event of Default has occurred or is continuing),
including, but not limited to, the reasonable fees and disbursements of Davis
Polk & Wardwell LLP, counsel to the Administrative Agent.
SECTION 5.     Ratification. The Credit Agreement, as amended by this Agreement,
and the other Fundamental Documents remain in full force and effect and are
hereby ratified and affirmed. This Agreement shall be limited precisely as
written and, except as expressly provided herein, shall not be deemed (i) to be
a consent granted pursuant to, or a waiver, modification or forbearance of, any
term or condition of the Credit Agreement, any other Fundamental Document or any
of the instruments or agreements referred to in any thereof or a waiver of any
Default or Event of Default, whether or not known to the Administrative Agent or
any of the Lenders, or (ii) to prejudice any right or remedy which the
Administrative Agent or any of the Lenders may now have or have in the future
against any Person under or in connection with the Credit Agreement, any of the
instruments or agreements referred to therein or any of the transactions
contemplated thereby.


5

--------------------------------------------------------------------------------





SECTION 6.     Modifications. Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.
SECTION 7.     References. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in each other Fundamental Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as each may in the
future be amended, restated, supplemented or modified from time to time.
SECTION 8.     Counterparts. This Agreement may be executed by the parties
hereto individually or in combination, in one or more counterparts, each of
which shall be an original and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by telecopier
or electronic mail (in a .pdf format) shall be effective as delivery of a
manually executed counterpart.
SECTION 9.     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 10.     Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
SECTION 11.     Governing Law. THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN
THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO
INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
SECTION 12.     Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
[The remainder of this page left blank intentionally]


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders party
hereto have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.
WYNDHAM WORLDWIDE CORPORATION,
as Borrower


By: /s/ Jeffrey R. Leuenberger
Jeffrey R. Leuenberger
Senior Vice President and Treasurer


BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Suzanne E. Pickett
Suzanne E. Pickett
Vice President


BANK OF AMERICA, N.A.,
as Lender


By: /s/ Suzanne E. Pickett
Suzanne E. Pickett
Vice President


JPMORGAN CHASE BANK, N.A.,
as Lender


By: /s/ Nadeige Dang
Nadeige Dang
Executive Director


BARCLAYS BANK PLC,
as Lender


By: /s/ Craig Malloy
Craig Malloy
Director


DEUTSCHE BANK AG, NEW YORK,
as Lender


By: /s/ J.T. Johnston Coe
J.T. Johnston Coe
Managing Director


By: /s/ James Rolison
James Rolison
Managing Director


    

--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Lender


By: /s/ Lawrence Elkins
Lawrence Elkins
Vice President


GOLDMAN SACHS BANK USA,
as Lender


By: /s/ Chris Lam
Chris Lam
Authorized Signatory


THE BANK OF NOVA SCOTIA,
as Lender


By: /s/ Michael Grad
Michael Grad
Director


SUNTRUST BANK,
as Lender


By: /s/ Sheryl Kerley
Sheryl Kerley
Vice President


U.S. BANK NATIONAL ASSOCIATION,
as Lender


By: /s/ Allison Burgun
Allison Burgun
Vice President


WELLS FARGO BANK, N.A.,
as Lender


By: /s/ James Travagline
James Travagline
Managing Director


    